' `U"NI'I`ED STATES AIR FORCE COURT OF CRIl\/[[NAL APPEALS

 

UNI'_I`ED STATES
V.

Airman First Class KEONI A. CHAVARRIA
United States Air Force

ACM 832355
`12 October 2016

Sentence adjudged 13 October 2015 by SPCM convened at Joint Base Lewis-
McChord, Washington. Military J'udge: Lyndell M. PoWell (sitting alone).

' Approved Sentence: Bad-conduct discharge, confinement for 45 days, and
reduction to E-l. v

Appellate Counsel for Appellant: Maj or Thomas A. Smith; Captain Travis
L. Vaughn; and Mr. Brian L. Mizer. `

Appellate Counsel for the United States: Major G. l\/latt: Osborn and Mr.
Gerald R. Bruce, Esquire.

Before

DUBRISKE, HARDING, and C. BROWN
Appellate Military Judges

This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
under AFCCA Rule of Practice and Procedure 18.4.

PER CURlAl\/l:

The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of Appellant occurred Article 66(0),
UCMJ, vlOU.S.C. § 866(0); Unz`ted States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.

FOR TI-[E COURT

 

j-' KURT J. B ' AKER
Clerk of the Court

 

,nnnl.~…